UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIME FOR THREE, LLC, a Pennsylvania Limited :

Liability Corporation, FOOSEAOKE LLC, a

California Corporation, on behalf of themselves and:

all others similarly situated, d/b/a SX) MORE :

ENTERTAINMENT, : QRDER

17 Civ. 329 (GBD)

Plaintiffs,
-against-
ENTERTAINMENT ONE GP LLC, d/b/a El
ENTERTAINMENT and/or KOCH
ENTERTAINMENT; ENTERTAINMENT ONE
U.S. LP, , d/b/a E1 ENTERTAINMENT and/or
KOCH ENTERTAINMENT,

Defendants.

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: February 6, 2020
New York, New York

SO ORDERED.

    
 

B. DANIELS
nited States District Judge

 

 

 
